DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 1-13 are objected to because of the following informalities:  
Claim 1 recites the limitation “the hot-pressing upper mold and the hot-pressing lower mold may be relatively closed toward one side of the tray or reset toward an opposite direction” in lines 5-7. The phrase “may be” as cited in claim 1 (line 6) should be changed to “are”. 
Claim 1 recites the limitation “the tray may enter or exit the body” in line 3. It is suggested that this limitation should be changed to “the tray is configured to enter or exit the body”.
Claims 1-13 are objected to because of virtue of their dependence on claim 1.
Similarly, claim 3 (line 3) and claim 6 (line 3) recite “may”. It is suggested that “may” should be changed to “is configured to”.
Claims 4-5 are objected to because of virtue of their dependence on claim 3.
Claims 7-8 are objected to because of virtue of their dependence on claim 6.
Claim 5 recites “an outer side of the body” in line 3. However, “an outer side of the body” has previously recited in claim 3 (line 4). Therefore, “an outer side of the body” in claim 5 (line 3) should read “the outer side of the body”.
Claim 8 recites “an outer side of the body” in line 3. However, “an outer side of the body” has previously recited in claim 6 (line 4). Therefore, “an outer side of the body” in claim 8 (line 3) should read “the outer side of the body”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first driving mechanism” in claim 1 (lines 7-8). This limitation uses generic placeholder “mechanism” (Prong A); the term “mechanism” is modified by functional language “driving” (Prong B); and the term “mechanism” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “first driving mechanism” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “first driving mechanism” will be interpreted as “screw transmission mechanisms, pneumatic push rods, or electric push rods” and equivalents, as indicated by Specification Par.0014 on page 4. 
“material receiving structure” in claim 1 (lines 8, 10). This limitation uses generic placeholder “structure” (Prong A); the term “structure” is modified by functional language “receiving” (Prong B); and the term “structure” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “material receiving structure” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “material receiving structure” will be interpreted as “the material receiving structure is a material receiving tray” and equivalents, as indicated by Specification Par.0007 on page 3. 
“second driving mechanism(s)” in claim 9 (lines 1-2) and claim 13 (line 2). This limitation uses generic placeholder “mechanism(s)” (Prong A); the term “mechanism(s)” is modified by functional language “driving” (Prong B); and the term “mechanism(s)” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “second driving mechanism(s)” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “second driving mechanism(s)” will be interpreted as “The second driving mechanism 5 includes a second driving apparatus 51, a transmission screw 52, and a transmission nut 53. The second driving apparatus 51 is a motor in transmission connection with the driving screw 52, and the second driving apparatus 51 is preferably a servo motor” and equivalents, as indicated by Specification Par.0027 on page 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (Pub. No. CN-210471932-U) in view of Rattanavan et al. (Pub. No. FR-2877810-A1). 
Regarding claim 1, Ye discloses a hot sandwich press (“sandwich hot pressing machine”, as shown in figs.1-23 and as cited in Translated Document Abstract & Par.0002), comprising: 
a body (body 5, fig.2), 
a tray (hollow portion 432, fig.2), and 
a hot-pressing mechanism (hot-pressing mechanism comprises upper pressing unit 2 and lower bearing unit 3, fig.2), 
wherein a front side of the body has an inlet (front of slide rail 51 is provided at the front side of the body 5, as shown in annotated fig.2 below) in communication with an inside of the body (front of slide rail 51 is in communication with an inside of the body 5, as shown in annotated fig.5 below), 
the tray may enter or exit the body through the inlet (hollow portion 432 can enter or exit the body 5 through the front of the slide rail 51, as shown in fig.1 and annotated fig.2), 

    PNG
    media_image1.png
    926
    709
    media_image1.png
    Greyscale

the hot-pressing mechanism (hot-pressing mechanism comprises upper pressing unit 2 and lower bearing unit 3, fig.14) comprises 
a hot-pressing upper mold (pressing mold 22, fig.14) and a hot-pressing lower mold (holding mode 32, fig.14) respectively located on an upper side and a lower side of the tray (as shown in fig.14, the pressing mode 22 is located on an upper side of the hollow portion 432, and the holding mode 32 is located on a lower side of the hollow portion 432), and 
the hot-pressing upper mold (pressing mold 22, fig.15) and the hot-pressing lower mold (holding mode 32, fig.15) may be relatively closed toward one side of the tray or reset toward an opposite direction (as shown in fig.15, the pressing mode 22 and the holding mode 32 relatively closed toward one side of the hollow portion 432) [it is noted that the limitation “relatively closed toward one side of the tray or reset toward an opposite direction” is in alternative form; therefore, only one of these feature was given patentable weight during examination]; and 
further comprising a first driving mechanism (first driving mechanism comprises power unit 1, first motor 11, connecting block 12, crank handle 13, driving rod 14, abutting member 33, rod 332, flat body 331; as shown in fig.14 & fig.15), 
wherein the first driving mechanism (first driving mechanism comprises power unit 1, first motor 11, connecting block 12, crank handle 13, driving rod 14, abutting member 33, rod 332, flat body 331; as shown in fig.14 & fig.15) is configured to drive the hot-pressing upper mold and the hot-pressing lower mold to be relatively closed or separated (first driving mechanism comprises power unit 1, first motor 11, connecting block 12, crank handle 13 and driving rod 14 configured to drive the pressing mold 22 and the holding mode 32 to be relatively closed or separated; as shown in figs.14 and 15); 
Ye does not disclose:
a material receiving structure
the material receiving structure is disposed on a front side of the body and located on a lower side of the tray, and is configured to catch residues of ingredients falling from the tray when the tray exits.
Rattanavan teaches a sandwich maker (Rattanavan fig.1a) comprising:
a material receiving structure (second removable tray 450, Rattanavan fig.1a)
the material receiving structure (second removable tray 450, Rattanavan fig.1a) is disposed on a front side of the body (front side of the body 300, as shown in Rattanavan annotated fig.1a below) and located on a lower side of the tray (tray 110, fig.1a) [as shown in Rattanavan annotated fig.1a below, the second removable tray 450 is disposed on a front side of the body and located on a lower side of the tray 110], and is configured to catch residues of ingredients falling from the tray when the tray exits (second removable tray 450 is configured to catch residues of ingredients falling from the tray when the tray exits, as indicated by Rattanavan Translated Document on page 4 lines 21-23) [Rattanavan Translated Document on page 4 lines 21-23 cited: “a second removable tray 450 is arranged below the spacers 420 resting on a frame element of the sandwich-making machine to collect bread crumbs or filling residues likely to fall during the manufacture of the sandwiches”].

    PNG
    media_image2.png
    598
    911
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ye, by adding the teaching of the second removable tray disposed on the front side of the body, as taught by Rattanavan, in order to collect residues when the hollow portion 432 of Ye sandwich hot pressing machine removes from the body 5 of Ye sandwich hot pressing machine, so that the Ye sandwich hot pressing machine would be easier to clean; and thus, save time for cleaning process. 

Regarding claim 2, Ye in view of Rattanavan teaches the apparatus as set forth above, Rattanavan also teaches: 
wherein the material receiving structure (second removable tray 450, Rattanavan fig.1a) is a material receiving tray (second removable tray 450, Rattanavan fig.1a) connected to the front side of the body (as shown in Rattanavan annotated fig.1a (see in the rejection of claim 1 above), the second removable tray 450 connected to the front side of the body 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ye, by adding the teaching of the second removable tray disposed on the front side of the body, as taught by Rattanavan, in order to collect residues when the hollow portion 432 of Ye sandwich hot pressing machine removes from the body 5 of Ye sandwich hot pressing machine, so that the Ye sandwich hot pressing machine would be easier to clean; and thus, save time for cleaning process. 

Regarding claim 3, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses further comprising: 
a residue receiving tray (tray 45, Ye fig.14 & fig.15) disposed in the body (body 5, Ye fig.14 & fig.15) and located on a lower side of the hot-pressing mechanism (hot-pressing mechanism comprises upper pressing unit 2 and lower bearing unit 3, Ye fig. 14 & fig.15) [as shown in Ye fig.14 & fig.15, tray 45 disposed in the body 5 and located on a lower side of upper pressing unit 2 and lower bearing unit 3], 
wherein a guide opening (guide opening, as shown in Ye annotated fig.2 below) is disposed on the body (guide opening is disposed on the body 5, Ye annotated fig.2 below), and 
the residue receiving tray (tray 45; Ye fig.2, fig.14 & fig.15) may enter the body or exit through the guide opening to an outer side of the body (tray 45 can enter the body 5 or exit the body 5 through the guide opening to an outer side of the body 5, as shown in Ye fig.2 and as indicated by Ye Translated Document Par.0074).

    PNG
    media_image3.png
    926
    712
    media_image3.png
    Greyscale


Regarding claim 4, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses:
wherein the guide opening (guide opening, as shown in annotated Ye fig.2 in the rejection of claim 3) is disposed on the front side of the body (guide opening is disposed on the front side of the body 5, as shown in Ye annotated fig.2 – see Ye annotated fig.2 in the rejection of claim 3).
Ye does not discloses:
wherein the guide opening is located on an upper side of the material receiving tray.
However, Rattanavan teaches: 
wherein the guide opening (the base of the first removable tray 316, Rattanavan fig.1a) is located on an upper side of the material receiving tray (second removable tray 450, Rattanavan fig.1a) (as shown in Rattanavan fig.1a, the base of the first removable tray 316 is located on an upper side of the second removable tray 450).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ye, by adding the teaching of second removable tray and the base of the first removable tray 316 located on the upper side of the second removable tray 450, as taught by Rattanavan; because by doing so, the second removable tray can collect residues when the hollow portion 432 of Ye sandwich hot pressing machine removes from the body 5 of Ye sandwich hot pressing machine, so that the Ye sandwich hot pressing machine would be easier to clean; and thus, save time for cleaning process. 

Regarding claim 5, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses:
wherein a pull-out structure (handle 451, Ye fig.2) is disposed on an outer side of the residue receiving tray (handle 451 is disposed on an outer side of the tray 45, as shown in Ye fig.2) to facilitate pulling of the residue receiving tray to an outer side of the body (handle 451 is disposed on an outer side of the tray 45 to facilitate pulling of the tray 45 to an outer side of the body 5; as shown in Ye figs.2, 14, 15, or as indicated by Ye Translated Document Par.0074), and the pull-out structure is a handle or a hook hole connected by using a tool (handle 451, Ye fig.2) [it is noted that the limitation “a handle or a hook hole connected by using a tool” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 6, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses further comprising: 
a residue receiving tray (tray 45, Ye fig.14 & fig.15) disposed in the body (body 5, Ye fig.14 & fig.15) and located on a lower side of the hot-pressing mechanism (hot-pressing mechanism comprises upper pressing unit 2 and lower bearing unit 3, Ye fig. 14 & fig.15) [as shown in Ye fig.14 & fig.15, tray 45 disposed in the body 5 and located on a lower side of upper pressing unit 2 and lower bearing unit 3], 
wherein a guide opening (guide opening, as shown in Ye annotated fig.2 below) is disposed on the body (guide opening is disposed on the body 5, Ye annotated fig.2 below), and 
the residue receiving tray (tray 45; Ye fig.2, fig.14 & fig.15) may enter the body or exit through the guide opening to an outer side of the body (tray 45 can enter the body 5 or exit the body 5 through the guide opening to an outer side of the body 5, as shown in Ye fig.2 and as indicated by Ye Translated Document Par.0074).

    PNG
    media_image3.png
    926
    712
    media_image3.png
    Greyscale


Regarding claim 7, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses:
wherein the guide opening (guide opening, as shown in annotated Ye fig.2 in the rejection of claim 3) is disposed on the front side of the body (guide opening is disposed on the front side of the body 5, as shown in annotated Ye fig.2 in the rejection of claim 3).
Ye does not discloses:
wherein the guide opening is located on an upper side of the material receiving tray.
However, Rattanavan teaches: 
wherein the guide opening (the base of the first removable tray 316, Rattanavan fig.1a) is located on an upper side of the material receiving tray (second removable tray 450, Rattanavan fig.1a) (as shown in Rattanavan fig.1a, the base of the first removable tray 316 is located on an upper side of the second removable tray 450).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ye, by adding the teaching of second removable tray and the base of the first removable tray 316 located on the upper side of the second removable tray 450, as taught by Rattanavan; because by doing so, the second removable tray can collect residues when the hollow portion 432 of Ye sandwich hot pressing machine removes from the body 5 of Ye sandwich hot pressing machine, so that the Ye sandwich hot pressing machine would be easier to clean; and thus, save time for cleaning process. 

Regarding claim 8, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses:
wherein a pull-out structure (handle 451, Ye fig.2) is disposed on an outer side of the residue receiving tray (handle 451 is disposed on an outer side of the tray 45, as shown in Ye fig.2) to facilitate pulling of the residue receiving tray to an outer side of the body (handle 451 is disposed on an outer side of the tray 45 to facilitate pulling of the tray 45 to an outer side of the body 5; as shown in Ye figs.2, 14, 15, or as indicated by Ye Translated Document Par.0074), and the pull-out structure is a handle or a hook hole connected by using a tool (handle 451, Ye fig.2) [it is noted that the limitation “a handle or a hook hole connected by using a tool” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 9, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses further comprising:
a second driving mechanism (second driving mechanism comprises conveying unit 4, second motor 41, linkable rod group 42; as shown in Ye fig.14, 15, 21), and 
the second driving mechanism (second driving mechanism comprises conveying unit 4, second motor 41, linkable rod group 42; as shown in Ye figs.14, 15, 21) is configured to drive the tray (hollow portion 432; as shown in Ye figs.14, 15, 21) into the body (body 5; Ye figs.14, 15, 21) or exit through the inlet to an outer side of the body (as shown in Ye figs.14, 15, 21; the conveying unit 4, second motor 41, linkable rod group 42 configured to drive the hollow portion 432 into the body 5 or exit through the inlet to an outer side of the body 5; as also indicated by Ye Translated Document Par.0067).

Regarding claim 11, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses:
wherein the first driving mechanism (first driving mechanism comprises power unit 1, first motor 11, connecting block 12, crank handle 13, driving rod 14, abutting member 33, rod 332, flat body 331; as shown in Ye fig.14 & fig.15) comprises an upper driving mechanism (connecting block 12, crank handle 13 and driving rod 14; Ye fig.14 & fig.15) and a lower driving mechanism (abutting member 33, rod 332, flat body 331; Ye fig.14 & fig.15), 
the upper driving mechanism (connecting block 12, crank handle 13 and driving rod 14; Ye fig.14 & fig.15) is configured to drive the hot-pressing upper mold (pressing mold 22; Ye fig.14 & fig.15) [as shown in Ye fig.14 & fig.15 and as indicated in Translated Document Par.0071-0072; connecting block 12, crank handle 13 and driving rod 14 configured to drive the pressing mold 22], 
the lower driving mechanism (abutting member 33, rod 332, flat body 331; Ye fig.14 & fig.15) is configured to drive the hot-pressing lower mold (holding mold 32; Ye fig.14 & fig.15) [as shown in Ye fig.14 & fig.15 and as indicated in Translated Document Par.0074; abutting member 33, rod 332, and flat body 331 configured to drive the holding mold 32], and 
the upper driving mechanism and the lower driving mechanism are one kind of screw transmission mechanisms, pneumatic push rods, or electric push rods (as shown in Ye figs.12-14; connecting block 12, crank handle 13 and driving rod 14, abutting member 33, rod 332, flat body 331 are screw transmission mechanisms).

Regarding claim 12, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses:
wherein two inlets are provided (inlet 1 and inlet 2, as shown in Ye annotated fig.1 below), and 
two trays (hollow portion 432 and tray 45, Ye fig.1) are provided corresponding to the two inlets (hollow portion 432 and tray 45 are provided corresponding to inlet 1 and inlet 2, as shown in Ye annotated fig.1 below).

    PNG
    media_image4.png
    797
    663
    media_image4.png
    Greyscale


Regarding claim 13, Ye in view of Rattanavan teaches the apparatus as set forth above, Ye also discloses:
wherein two inlets are provided (inlet 1 and inlet 2, as shown in Ye annotated fig.1 above – see Ye annotated fig.1 in the rejection of claim 12), 
two trays (hollow portion 432 and tray 45, Ye fig.1) are provided corresponding to the two inlets (hollow portion 432 and tray 45 are provided corresponding to inlet 1 and inlet 2, as shown in Ye annotated fig.1 above – see Ye annotated fig.1 in the rejection of claim 12), and 
two second driving mechanisms (as shown in Ye figs.14, 15, 21; the conveying unit 4, second motor 41, linkable rod group 42 and handle 451) are disposed correspondingly (as shown in Ye figs.14, 15, 21 and indicated by Ye Translated Document Par.0067; the conveying unit 4, second motor 41, linkable rod group 42 configured to drive the hollow portion 432 into the body 5 or exit through the inlet to an outer side of the body 5; and handle 451 configured to move the tray 45 into the body 5 and out of the body 5).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ye (Pub. No. CN-210471932-U) in view of Rattanavan et al. (Pub. No. FR-2877810-A1), and further in view of Smith et al. (U.S. Pub. No. 2015/0305093 A1).
Regarding claim 10, Ye in view of Rattanavan teaches the apparatus as set forth above, but does not teach:
wherein the tray is made of a thermally conductive material.
Smith teaches an oven (Smith fig.8) comprising:
wherein the tray (tray 612, Smith fig.8) is made of a thermally conductive material (tray 612 is made of thermally conductive material, as indicated by Smith Par.0056) [Smith Par.0056 cited: “the tray 612 may be made of any suitable thermally conductive material.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye in view of Rattanavan, by adding the teaching of the tray is made of thermally conductive material, as taught by Smith; so that the hollow portion 432 of Ye sandwich hot pressing machine can be resistant to relatively high temperatures in order to avoid overheating during sandwich making process; and thus, enhance cooking safety.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Okazaki et al. (U.S. Patent No. 7,802,597 B2) discloses a press apparatus includes upper and lower heating plates arranged in a vertical direction to hot-press the product therebetween.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761